
	
		II
		111th CONGRESS
		2d Session
		S. 3429
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2010
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To require the Comptroller General of the United States
		  to carry out a study on procurement under the American Recovery and
		  Reinvestment Act of 2009. 
	
	
		1.Study by Comptroller
			 General
			(a)DefinitionsIn
			 this Act—
				(1)the terms
			 HUBZone small business concern, small business
			 concern, small business concern owned and controlled by
			 service-disabled veterans, and small business concern owned and
			 controlled by women have the meaning given those terms under section 3
			 of the Small Business Act (15 U.S.C. 632);
				(2)the term
			 minority business enterprise means a small business concern that
			 is unconditionally owned, controlled, and managed by an individual who
			 is—
					(A)a Black
			 American;
					(B)a Hispanic
			 American;
					(C)a Native
			 American, including an American Indian, Eskimo, Aleut, or Native
			 Hawaiian;
					(D)an Asian Pacific
			 American, including an individual having origins in any of the original peoples
			 of Myanmar, Thailand, Malaysia, Indonesia, Singapore, Brunei, Japan, China
			 (including Hong Kong), Taiwan, Laos, Cambodia (Kampuchea), Vietnam, North
			 Korea, South Korea, the Philippines, a United States Trust Territory of the
			 Pacific Islands (including the Republic of Palau), the Republic of the Marshall
			 Islands, the Federated States of Micronesia, the Commonwealth of the Northern
			 Mariana Islands, Guam, Samoa, Macao, Fiji, Tonga, Kiribati, Tuvalu, or
			 Nauru;
					(E)a Subcontinent
			 Asian American, including an individual having origins in any of the original
			 peoples of India, Pakistan, Bangladesh, Sri Lanka, Bhutan, the Maldives
			 Islands, or Nepal; or
					(F)a member of
			 another minority group, as determined by the Administrator of the Small
			 Business Administration;
					(3)the term
			 qualified HUBZone small business concern means a HUBZone small
			 business concern that is qualified under section 3(p)(5) of the Small Business
			 Act (15 U.S.C. 632(p)(5)); and
				(4)the term
			 small business concern owned and controlled by socially and economically
			 disadvantaged individuals has the meaning given that term in section
			 8(d)(3)(C) of the Small Business Act (15 U.S.C. 637(d)(3)(C)).
				(b)Study
			 requiredThe Comptroller General of the United States shall carry
			 out a study on the participation of small business concerns owned and
			 controlled by socially and economically disadvantaged individuals, minority
			 business enterprises, and small business concerns owned and controlled by women
			 in procurement contracts awarded using funds made available under division A of
			 the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat.
			 116), which shall include—
				(1)determining the
			 percentage of all contracts awarded by Federal agencies and departments using
			 funds made available under the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5) that were awarded to—
					(A)small business
			 concerns owned and controlled by socially and economically disadvantaged
			 individuals;
					(B)minority business
			 enterprises; and
					(C)small business
			 concerns owned and controlled by women; and
					(2)evaluating
			 whether Federal agencies and departments have met the Government-wide goals
			 established under section 15(g) of the Small Business Act (15 U.S.C. 644(g))
			 for procurement contracts awarded to small business concerns, small business
			 concerns owned and controlled by service-disabled veterans, qualified HUBZone
			 small business concerns, small business concerns owned and controlled by
			 socially and economically disadvantaged individuals, and small business
			 concerns owned and controlled by women, with respect to procurement contracts
			 awarded using funds made available under division A of the American Recovery
			 and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 116).
				(c)ReportNot
			 later than 120 days after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress a report on the results of the study required
			 under subsection (b).
			
